Citation Nr: 0934217	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-39 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities secondary to service-connected type 
II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

After the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration in July 2009.  The 
additional evidence consisted of an April 2009 EMG report of 
the Veteran's upper extremities.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board 
adjudicates the claim on appeal.

The Board observes that in January 2009 a VA examiner 
provided a diagnosis of bilateral neuropathy of the upper 
extremities and to rule out carpal tunnel syndrome.  
However, as part of the examiner's rationale for his opinion 
that the Veteran's peripheral neuropathy of the upper 
extremities is less likely as not caused by or a result of 
type II diabetes mellitus, he noted that "the clinical 
picture suggests bilateral carpel tunnel syndrome (despite 
negative Phalen's and Tinel's signs) with no clinical 
evidence of peripheral neuropathy on the examination 
today."  It appears that the examiner diagnosed peripheral 
neuropathy of the upper extremities and then provided a 
negative etiological opinion based on the fact that the 
medical evidence does not show peripheral neuropathy of the 
upper extremities.  Furthermore, an April 2009 EMG report of 
the Veteran's upper extremities noted that the results 
suggested peripheral neuropathy.  Based on the foregoing, 
the Board finds that a clarification of the examiner's 
opinion is required in order for the Board to make a 
determination on the issue of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities.


Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims 
folder to the VA examiner who 
conducted the VA examination in 
January 2009 to clarify his opinion.  
The examiner is requested to review 
all pertinent records associated with 
the claims file, to include the April 
2009 EMG of the upper extremities, 
and offer an opinion as to whether 
the Veteran has peripheral neuropathy 
of the upper extremities, and if so, 
whether the peripheral neuropathy of 
the upper extremities is at least as 
likely than not (i.e., a 50 percent 
or greater probability) proximately 
due to, the result of, or aggravated 
by the Veteran's service-connected 
type II diabetes mellitus.  The 
examiner should provide a complete 
rationale for all conclusions 
reached. 

2.	If the examiner who conducted the 
January 2009 VA examination is 
unavailable, then the RO should 
provide the Veteran with a VA 
examination from an appropriate 
specialist to evaluate the Veteran's 
peripheral neuropathy of the upper 
extremities.  All necessary and 
appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and provide an opinion on 
whether the Veteran's symptoms of the 
upper extremities is peripheral 
neuropathy and if so, to provide an 
opinion as to whether the peripheral 
neuropathy of the upper extremities 
is at least as likely than not (i.e., 
a 50 percent or greater probability) 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected diabetes.  The examiner 
should provide a complete rationale 
for all conclusions reached.  Please 
send the claims folder to the 
examiner for review in conjunction 
with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for peripheral neuropathy 
of the upper extremities based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




